SUMMARY ORDER
In January 2002, pro se plaintiff-appellant Theodore Manessis filed a complaint in federal district court, alleging that his employer, the New York City Department of Transportation, and several supervisors in the Department, discriminated against him on the basis of his Greek national origin, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and on the basis of his hearing and learning disabilities, in violation of the Americans with Disabilities Act, 42 U.S.C. § 12112 et seq. Exhibits attached to the plaintiffs complaint purported to describe various discriminatory acts, retaliation, and the creation of a hostile work environment by the defendants. The district court granted summary judgment to the defendants, and we affirm.1
Even assuming arguendo that the behavior of which Manessis complains was significant enough to constitute an adverse employment action, there is no evidence that the alleged mistreatment was based on the plaintiffs ethnicity or national origin. And, assuming Manessis could show that these incidents stemmed from his hearing and learning impairments, he has made no showing that these impairments amounted to a “disability” that gives him protection under the ADA. See Reeves v. Johnson Controls World Servs., Inc., 140 F.3d 144, 154 (2d Cir.1998). Nor has the plaintiff alleged facts sufficient to support his hostile work environment or retaliation claims.
Having considered all of the appellant’s arguments and found them to be meritless, we AFFIRM the judgment of the district court.

. The plaintiffs motion to attach additional exhibits to his reply brief is hereby GRANTED.